y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-13-00863-CV

             DOV K. AVNI A/K/A DOV AVNI KAMINETZKY, Appellant

                                             V.

                            DAVID A. NEWMAN, Appellee

    Appeal from the 333rd District Court of Harris County. (Tr. Ct. No. 2010-22875).

TO THE 333RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 6th day of March, 2014, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This is an appeal from the order signed by the court
              below on July 10, 2013. Appellant, Dov K. Avni a/k/a Dov
              Avni Kaminetzky, did not timely file a brief. After being
              notified that this appeal was subject to dismissal, appellant did
              not adequately respond. It is therefore CONSIDERED,
              ADJUDGED, and ORDERED that the appeal be dismissed
              for want of prosecution.
                     It is further ORDERED that appellant pay all costs
              incurred by reason of this appeal.
                     It is further ORDERED that this decision be certified
              below for observance.

              Judgment rendered March 6, 2014.

              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Higley, and Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT